             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:20-cv-00153-MR


BRIAN A. REAVIS,                 )
                                 )
                   Petitioner,   )
                                 )
vs.                              )              ORDER
                                 )
FNU STEVNE,                      )
                                 )
                   Respondent.   )
________________________________ )

      THIS MATTER is before the Court sua sponte.

      Brian A. Reavis, a prisoner of the State of North Carolina, has filed a

pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in this

Court. [Doc. 1]. Reavis challenges his criminal judgment imposed in the

New Hanover County Superior Court on May 8, 2009. [See Doc. 1 at 1].

      New Hanover County is within the territorial jurisdiction of the United

States District Court for the Eastern District of North Carolina. See 28

U.S.C. § 113(a). Thus, pursuant to the provisions of 28 U.S.C. § 2241(d),

and in accordance with a joint order of the United States District Courts for

the Eastern, Middle and Western Districts of North Carolina (Joint Order, In

re: Applications for Writs of Habeas Corpus (Oct. 26, 1966)), the Court shall




        Case 5:20-cv-00153-MR Document 3 Filed 09/23/20 Page 1 of 2
transfer this action to the United States District Court for the Eastern District

of North Carolina, where venue is proper.

      IT IS, THEREFORE, ORDERED that the Clerk of Court shall

TRANSFER this habeas action to the United States District Court for the

Eastern District of North Carolina for all further proceedings. The Clerk is

further directed to provide a copy of this Order to the Petitioner and,

thereafter, to close this case.

      IT SO ORDERED.
                             Signed: September 23, 2020




                                           2



         Case 5:20-cv-00153-MR Document 3 Filed 09/23/20 Page 2 of 2
